Exhibit 99.2 DHT Holdings, Inc. announces agreements for two newbuilding VLCCs HAMILTON, BERMUDA, December 2, 2013 - DHT Holdings, Inc. (NYSE:DHT) ("DHT" or the "Company") today announced that it has reached an agreement with Hyundai Heavy Industries Co., Ltd. ("HHI") in South Korea for the construction of two very large crude carriers ("VLCCs") with a contract price of $92.7 million each, including certain additions and upgrades to the standard specification. The vessels are 300,000 deadweight tons ("dwt") and will be delivered in July and September 2016, respectively. Further, the Company has an option for a third VLCC at the same price for delivery in the fourth quarter of 2016 if a firm contract is entered into. About DHT Holdings, Inc. DHT is an independent crude oil tanker company. Our fleet trades internationally and consists of crude oil tankers in the VLCC, Aframax and Suezmax segments. We operate out of Oslo, Norway, through our wholly owned management company. You shall recognize us by our business approach with an experienced organization with focus on first rate operations and customer service, quality ships built at quality shipyards, prudent capital structure with robust cash break even levels to accommodate staying power through the business cycles, a combination of market exposure and fixed income contracts for our fleet and a clean corporate structure maintaining a high level of integrity and good governance. For further information: www.dhtankers.com. Forward Looking Statements This press release contains assumptions, expectations, projections, intentions and beliefs about future events, in particular regarding daily charter rates, vessel utilization, the future number of newbuilding deliveries, oil prices and seasonal fluctuations in vessel supply and demand. When used in this document, words such as "believe," "intend," "anticipate," "estimate," "project," "forecast," "plan," "potential," "will," "may," "should" and "expect" and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. These statements reflect the Company's current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements. These forward-looking statements represent the Company's estimates and assumptions only as of the date of this press release and are not intended to give any assurance as to future results. For a detailed discussion of the risk factors that might cause future results to differ, please refer to the Company's Annual Report on Form 20-F, filed with the Securities and Exchange Commission on April 29, 2013. The Company undertakes no obligation to publicly update or revise any forward-looking statements contained in this press release, whether as a result of new information, future events or otherwise, except as required by law. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this press release might not occur, and the Company's actual results could differ materially from those anticipated in these forward-looking statements. CONTACT: Eirik Ubøe, CFO Phone: +1 and +47 E-mail: eu@dhtankers.com
